DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made to Applicant’s claim to priority to PCT App. No. US2020/25714 filed March 30, 2020; to US Non-Provisional App. No. 16/777,529 filed January 30, 2020 as a CIP; to US Non-Provisional App. No. 16/368,581 now Patent 11,266,797 filed March 28, 2019 as a CIP; and to US Non-Provisional App. No. 16/368,585 now Patent 10,589,040 filed March 28, 2019 as a CIP.

Status of Claims
This Office Action is responsive to the preliminary amendment filed on September 28, 2021. As directed by the amendment: claims 1-6, 8, 14, and 16 have been amended; claims 10-13 have been cancelled; and claim 17 has been added. Thus, claims 1-9 and 14-17  are presently pending in this application.

Requirement for Unity of Invention
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-7 and 14-17, drawn to medication inhalation apparatus.
Group II, claim(s) 8-9, drawn to a spring.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of: 
a spring body formed of a paperboard with a strength and rigidity providing limited flexibility, the spring body having an elongate axis; a first separation perpendicular to the elongate axis of the spring body, the first separation extending from a first edge of the spring body across at least a portion of a width of the spring body; a second separation perpendicular to the elongate axis of the spring body, the second separation extending from a second edge of the spring body across at least a portion of the width of the spring body; a living hinge formed in the spring body and located a spaced distance from the first and second separations; and an uncut section located in the spaced distance between the living hinge and the first and second separations, the uncut section positionable to prevent the flow of gas through a valve opening.
This technical feature is not a special technical feature as it does not make a contribution over the prior art of Green et al. (U.S. Pub. No. 2009/0032019; hereinafter: “Green”).  
Green discloses an apparatus comprising a spring body (2; Fig. 1-4F) formed of a paperboard with a strength and rigidity providing limited flexibility (¶ 0028), the spring body having an elongate axis (A, Fig. A annotated below and A, Fig. B annotated below); a first separation (cut/gap at B, Fig. A annotated below; Examiner notes: References Applicant’s specification Fig. 14, Pg. 35, ln 1-7 the first separation 1420 is interpreted as a cut or gap.) perpendicular to the elongate axis of the spring body (Fig. 1, 3), the first separation extending from a first edge (C, Fig. A annotated below) of the spring body across at least a portion of a width (D, Fig. A annotated below) of the spring body; a second separation (cut/gap at E, Fig. A annotated below; Examiner notes: References Applicant’s specification Fig. 14, Pg. 35, ln 1-7 the second separation 1430 is interpreted as a cut or gap.) perpendicular to the elongate axis of the spring body, the second separation extending from a second edge (F, Fig. A annotated below) of the spring body across at least a portion of the width of the spring body; a living hinge (B, Fig. B annotated below) formed in the spring body (Fig. 2A, 2B) and located a spaced distance (space defined by 12 and 20; Fig. 2A, 2B) from the first and second separations; and an uncut section (G, Fig. A annotated below and C, Fig. B annotated below) located in the spaced distance between the living hinge and the first and second separations, the uncut section positionable to prevent the flow of gas through a valve opening (28; Fig. 2A, 2B, 3; ¶ 0021).

    PNG
    media_image1.png
    380
    569
    media_image1.png
    Greyscale
Figure A, Adapted from Figure 3 of Green.

    PNG
    media_image2.png
    490
    826
    media_image2.png
    Greyscale

Figure B, Adapted from Figure B of Green.

A telephone call was not made due to the complexity of this restriction and election of species requirement.  See MPEP 812.01 (no telephone communication need be made where the requirement for restriction is complex).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634. The examiner can normally be reached M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785